TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00116-CV



                                             In re S. S.


                    ORIGINAL PROCEEDING FROM BASTROP COUNTY



                                             ORDER


PER CURIAM

               Relator S.S. has filed a motion for emergency stay and a petition for writ of

mandamus complaining of the trial court’s temporary order, signed February 2, 2017, ordering S.S.

to give real party in interest S.W.B. unsupervised visitation with S.S.’s young daughter, N.M.S., for

eight hours the second and fourth Saturday of each month. See Tex. R. App. P. 52. We grant the

motion for emergency stay and stay the trial court’s visitation order during the pendency of this

original proceeding. See id. R. 52.10. S.W.B. is requested to file a response to the petition for writ

of mandamus by March 6, 2017. See id. R. 52.8(b).

               It is ordered February 23, 2017.



Before Justices Puryear, Pemberton, and Goodwin